Order filed June 26, 2014




                                             In The

                           Fourteenth Court of Appeals
                                     NO. 14-14-00071-CV
                                          ____________

                 IN THE INTEREST OF A.T., A MINOR CHILD, Appellant


                           On Appeal from the 246th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2012-38393

                                           ORDER

       The clerk’s record was filed January 31, 2014 . Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain Amended Petition to Intervene” filed by Troy J. Wilson and Georgette George-
Wilson on July 15, 2013.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before July 1, 2014, containing Amended Petition to Intervene” filed by Troy J. Wilson and
Georgette George-Wilson on July 15, 2013.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM